Citation Nr: 1703420	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-44 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for cervical spine disability, to include as secondary to the service-connected lumbosacral disc disease.

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to the service-connected lumbosacral disc disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to February 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in July 2015.

The issue of service connection for ED is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The most probative evidence indicates that the Veteran's cervical spine disability was not shown in service or for many years thereafter, is not related to his service, and is not caused or aggravated by his service-connected lumbosacral disc disease.


CONCLUSION OF LAW

The criteria for establishing service connection a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, post service treatment records, and VA examination reports are of record, as is a transcript of the Veteran's Board hearing.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also finds that prior remand directives as to the cervical spine service connection claim have been accomplished.  In this regard, updated treatment records have been added to the claims file and a VA examination was conducted and opinion obtained.  Neither the Veteran nor his representative has alleged the examination or opinion was inadequate.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished as to the cervical spine service connection claim, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained     on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that his current cervical spine disability is secondary to his service-connected lumbosacral disc disease.  During his hearing, he testified that when he injured his back in service, he could have injured his neck as well, which also raises the theory of entitlement to service connection on a direct basis. 

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bulging discs at C3-4 and C4-5.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether this condition is related to service.

Service treatment records show that the Veteran injured his back during two separate lifting incidents in February 1986 and October 1986.  The Veteran's service treatment records do not contain any references to neck pain or cervical spine problems.  The Veteran's November 1986 separation examination is marked affirmatively for low back pain, but is silent regarding a neck issue.

Following service, private treatment records from 1989 through 1999 show treatment and complaints for low back pain, but no treatment or diagnosis of         any neck disability.  In February 2009 after slipping on ice, the Veteran was seen for pain in the low back and right foot; however, the record was silent for neck complaints.  A February 2009 cervical spine x-ray revealed mild loss of disc space at C4-C5 and C5-6.  The impression was arthritic change.  

As there is no competent evidence of cervical spine arthritis in service or within   one year following discharge from service, competent evidence linking the current condition with service or his service-connected lumbar spine disability is needed to establish service connection.

A VA examination was conducted in September 2009 to address the Veteran's low back pain and neck stiffness.  However, the Veteran denied neck pain at that time and was unaware as to why the neck issue was included on the VA examination.  The Veteran also denied any recent injuries.  In January 2012, the Veteran was seen by a neurologist and because of occasional numbness in the hands, an MRI was ordered which revealed bulging discs at C3-4 and C4-5.

Per the July 2015 remand, the Veteran underwent VA examination in September 2015.  The examiner opined that it was less likely than not that the current cervical spine disability is related to the Veteran's injuries in service due to the scarcity of symptoms from 1986 until 2012.  The examiner stated that if a significant neck injury occurred at the time of the lifting incidents in 1986, it would have been evident in the weeks or months following those incidents. 

Turning to the question of service connection for the cervical spine disability as secondary to the service-connected lumbosacral disc disease, the examiner stated that there appears to be no significant alteration of weight bearing and/or gait to cause the examiner to consider the neck as being secondary to the low back pain.  The examiner opined that low back pain with altered ambulation might cause pain in the neck, but it would not cause the bulging of the discs.  The examiner further opined that the bulging of the discs is much more likely due to either an inherited tendency to develop bulging discs with age or related to some other event, such as slipping on the ice. 

The Board finds the September 2015 VA examiner's opinion that the Veteran's cervical spine disability is not related to service or to his service-connected disability to be highly probative.  The VA examiner's opinion was based on an        in-person examination of the Veteran, thorough review of the claims file, and the opinion contained adequate rationale for the conclusions reached.  Accordingly, this opinion is entitled to great probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no medical opinion to the contrary.

To the extent the Veteran believes that his current cervical spine disability is related to service or his service-connected lumbosacral disc disease, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In    this regard, the diagnosis and etiology of a cervical spine disability are matters not capable of lay observation, and require medical expertise to determine.  Thus, the Veteran's own opinion regarding the etiology of his current cervical spine disability is not competent medical evidence.  The Board finds the opinion of the 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, a cervical spine disability was not shown in service or for many years thereafter, and the most probative medical opinion of record is against a finding  that the Veteran's current cervical spine disability is related to service or caused or aggravated by the service-connected lumbosacral disc disease.  Accordingly, the claim for service connection for a cervical spine disability is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.    See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56 (1990).


ORDER

Entitlement to service connection for cervical spine disability is denied. 


REMAND

While further delay is regrettable, additional development is warranted before a decision may be rendered on the claim for erectile dysfunction (ED).

The July 2015 remand directed the RO to obtain an addendum opinion as to whether the Veteran's lumbosacral disc disease permanently worsened his ED beyond normal progression.  The Board notes that the request for physical examination included such instruction; however, the addendum opinion was         not obtained, nor was this issue addressed in the supplemental statement of the    case.  Consequently, the claim must be remanded for compliance with the Board's prior instruction.  See Stegall, 11 Vet. App. at 268 (1998).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate updated VA treatment records dating since August 2015.

2. Send the Veteran's claims file to the examiner who provided the September 2009 ED opinion, if available, to obtain an addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.  If the original examiner is not available, the claims file should be forwarded to another examiner to obtain the requested opinion.  If a new examination     is deemed necessary to respond to the request, one should be scheduled. 

Following review of the claims file, the examiner should opine whether it is at least as likely as not that the Veteran's lumbosacral disc disease permanently worsened his ED beyond normal progression (versus temporary exacerbation of ED symptoms).  The examiner should specifically address the Veteran's March 2006 statement that if his back locks up during intercourse, he loses his erection.  The examiner should explain the reasoning for the opinion provided.

3. After completing the above development, and any other development deemed necessary, readjudicate   the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case    is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


